Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 31, 2018

                                       No. 04-18-00769-CV

  Alberto ORTIZ, Trustee of the Rolando Rafael Saenz Trust and as Limited Partner of Las
Blancas Minerals, L.P., and Rolando Rafael Saenz, as Limited Partner of Las Blancas Minerals,
                                            L.P.,
                                        Appellants

                                                 v.

  LAS BLANCAS MINERALS L.P., Pedro I. Saenz Jr., Maria Graciela Saenz Martinez, San
   Pedro Minerals, L.P., Saenz Management Co., L.L.C., and Las Blancas Investments, L.P.,
                                       Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVQ002991D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

                                          ORDER
        The court reporter has filed a notice of late record stating appellant has not paid or
arranged to pay for the reporter’s record. See TEX. R. APP. P. 35.3(b)(3) (providing the court
reporter is not required to file a reporter’s record unless “the party responsible for paying for the
preparation of the reporter’s record has paid the reporter’s fee, or has made satisfactory
arrangements with the reporter to pay the fee, or is entitled to appeal without paying the fee.”).

        We order appellant to provide written proof to this court by January 10, 2019 that (1)
the reporter’s record has been properly requested, and (2) either paid or arranged to pay the
reporter’s fee or is entitled to the record without prepayment of the reporter’s fee. See id. R. 20.1,
34.6(b)(1), 35.3(b). If appellant fails to provide such proof by the date ordered, appellant’s brief
will be due by February 11, 2019, and the court will only consider those issues or points raised
in appellant’s brief that do not require a reporter’s record for a decision. See id. R. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court